UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2009 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact Name of Registrant as Specified in Its Charter) New Jersey22-1848316 (State or Other Jurisdiction of(I.R.S. Employer Identification No.) Incorporation or Organization) 11 Royal Road Brookline, MA (Address of Principal -Eexecutive Offices) (617) 725-8900 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 20, 2009,52,387,749 shares of the Issuer's Common Stock were outstanding. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2009 F-3 Condensed Statements of Operations for the three months ended March 31, 2009 and 2008 F-4 Condensed Statements of Cash Flows for the three months ended March 31, 2009 and 2008 F-5 Notes to Condensed Financial Statements F-6 2 Worlds.com Inc. Balance Sheets March 31, 2009 and December 31, 2008 Unaudited (Restated) Audited 31-Mar-09 31-Dec-08 Current Assets Cash and cash equivalents $ 25,370 $ 84 Certificate of deposit - 166,451 Total Current Assets 25,370 166,535 Property and equipment, net of accumulated depreciation 6,479 7,387 TOTAL ASSETS $ 31,849 $ 173,922 Current Liabilities Accounts payable $ 907,784 $ 542,415 Accrued expenses 1,423,548 1,423,548 Deferred Revenue 631,950 631,950 Notes Payable 773,279 773,279 Total Current Liabilities 3,736,561 3,371,192 Stockholders (Deficit) Common stock $ 52,387 $ 52,387 Additional Paid in Capital 21,858,603 21,858,603 Accumulated Deficit (25,615,703 ) (25,108,260 ) Total stockholders deficit (3,704,713 ) (3,197,270 ) Total Liabilities and stockholders deficit $ 31,849 $ 173,922 See Notes to Condensed Financial Statements 3 Worlds.com Inc. Statements of Operations For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (Restated) 31-Mar-09 31-Mar-08 Revenues Revenue $ 494 $ 91,099 Total 494 91,099 Cost and Expenses Cost of Revenue 124,795 89,548 Selling, General & Admin. 118,141 109,505 Operating loss (242,441 ) (107,954 ) Net Loss $ (242,441 ) $ (107,954 ) See Notes to Condensed Financial Statements 4 Worlds.com Inc. Statements of Cash Flows For the Three Months Ended March 31, 2009 and 2008 Unaudited (Restated) 31-Mar-09 31-Mar-08 Cash flows from operating activities Net (loss) $ (242,441 ) $ (107,954 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 908 781 Deferred costs - 55,695 Prepaid expenses and other current assets 9,860 Accounts payable and accrued expenses 100,369 (35,826 ) Net cash used in operating activities (141,165 ) (77,444 ) Cash flows from investing activities Acquisition of property and equipment - (1,516 ) Net cash used in investing activities - (1,516 ) Net (decrease) in cash (141,165 ) (78,960 ) Cash beginning of period 166,535 271,334 Cash end of period $ 25,370 $ 192,374 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $ - $ - Income taxes $ - $ - See Notes to Condensed Financial Statements 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three
